Order unanimously reversed, without costs, and petition granted. Memorandum: Petitioners brought a special proceeding under section 330 of the Election Law. It was not commenced within 14 days of the last day in which designating petitions were required to be filed which was July 15, 1974. Special Term dismissed it on the ground that the proceeding was not timely brought under subdivision 1 of section 330 of the Election Law. Such dismissal was not proper (see Matter of Brownrout v. Mahoney, 45 A D 2d 945). Furthermore, the specifications of the grounds of the objections were not filed within the time limit prescribed by section 145 of the Election Law. Therefore the petition should be granted and respondents directed to place petitioners’ names on the ballot. (Matter of Molloy v. Lawley, 32 A D 2d 175.) (Appeal from order of Monroe Special Term in proceeding to validate designating petitions.) Present — Marsh, P. J., Witmer, Moule, Mahoney and Goldman, JJ.